Whitfield, C. J.,
delivered the opinion of the coúrt.
The case of Tribette v. Railroad Co., 70 Miss., 182 (12 South., 32; 19 L. R. A., 760; 35 Am. St. Rep., 642), is avery different case from this one. There the damage resulted from a single past trespass, completed and over with; hence not to occur again in the future. The opinion of the court in that case expressly' stated that the j urisdiction' of the chancery court to enjoin, on the part of one, suits of many, or e con-verso, is maintainable where there isa “ community of interest in the subject-matter of the controversy,” or where there “is a common right or title. ’ ’ The case of Brinkerhoff v. Brown, 6 Johns., ch. 139, illustrates the exercise of the jurisdiction where there is a common right on the part of one against many, as does Pollock v. Institution, 61 Miss., 296, and these two cases are squarely in point. The case of City of Albert Lea v. Nielsen, 83 Minn., 246; 86 N. W. 83, is directly in point, also on the only question involved. — whether the jurisdiction ex*264ists. We do not now consider the merits of the case — we inquire only whether the chancery court has the jurisdiction; and the case in 83 Minn., 86 N. W., is directly in point on .that proposition. The Tribette case holds that the jurisdiction is not exercisable, as maintained by Mr. Pomeroy, where the community of interest consists merely in the fact that the same question of law and similar questions of fact are involved in the several cases. We do not rest the exercise of the jurisdiction here on that proposition, but on the express holding in the Tribette case that the jurisdiction exists when there is “a common right or title,” or “a community of interest in the subject-matter of controversy.” We hold that the jurisdiction is maintainable in this case for the following reasons: First, this is not the case of a single past trespass, over with when it occurred, for all time, as- was the Tribette case, The very first sentence in the brief of the learned counsel for appellant in that case (70 Miss., 182; 12 South., and 19 L. R. A., 660, 35 Am. St. Rep., 642) shows that the very point on which that case turned was that the fire was a ‘ ‘ single past trespass, ’ ’ and on page 183, 70 Miss., page 33, 12 South., and 19 L. R. A. 660, 35 Am. St. Rep. 642, the authorities are cited to that point, whereas here (a) there were some ten suits brought in 1899, some of which were compromised, and some of which were tried and won by the railroad; (b) there were twenty-three different claims propounded against the railroad in 1892, all represented by seven plaintiffs, who sued for themselves on their own seven claims, and also for the other claims which had been assigned to them; (c) it further appears that some of the plaintiffs in 1899 are also plaintiffs here, bringing new suits grounded on substantially the same state of facts; (d) the parties now suing expressly declare that they expect to bring new suits indefinitely in the future; (e) and they are all averred to be insolvent and unable to pay court costs. In every one of these cases — past, present, and future — the liability of the railroad company depends upon-whether it has properly con*265structed its railroad track. The determination of that question will settle all cases so long as the embankment remains unchanged in its condition. Here there is plainly a “ common right ’ ’ asserted by the railroad against all these various parties, and Tribette v. Railroad Co., in such case maintains the jurisdiction. Surely, on these facts, the jurisdiction of the chancery court to convene all the parties in one suit, and to determine therein the single question on which liability, past, present and future depends so as to prevent this endless multiplicity of suits, with its attendant useless consumption of time and costs, is too well settled by modern authorities to be doubted. See authorities in brief of counsel for appellant, and in note of Mr. Freeman to Woodward v. Seely, 50 Am. Dec., at page 453. The case of Pollock v. Savings Inst., expressly maintains the equitable jurisdiction in. this class of cases. See especially, pages 296, 297, 61 Miss., and authorities cited. This case falls squarely within Mr. Pomeroy’s fourth class (sec. 255, vol. 1, 2d ed.). Pollock v. Savings Inst., went far beyond Bishop v. Rosenbaum, 58 Miss., 84, as therein expressly pointed out. See especially, Insurance Co. v. Van Cleave (1901), 191 Ill., 410 (61 N. E., 94); Smith v. Dobbins, 87 Ga., 303 (13 S. E., 496).
Of course, we say nothing upon the merits of the case. That is for the chancery court on final hearing. We determine the only question now before us — that equity has jurisdiction of the case made by the bill below.

Decree reversed, injunction reinstated, and the cause remanded.